June 4, 1901. The opinion of the Court was delivered by
The appellant was tried, convicted and sentenced before the recorder of the city of Charleston, for being drunk and disorderly, under section 619 of the revised ordinances of the city of Charleston which is as follows: "If any person shall appear in a public place in a state of nudity, or in a dress not becoming his or her sex, or shall make any indecent exposure of his or her person, or be guilty of any disorderly, lewd or indecent conduct, cursing and swearing, clamorous noises, drunkenness, quarreling, *Page 501 
fighting, scurrilous, obscene, indecent or profane writing, pictures, marks or figures, on any walls, fences, houses or structures, or shall print, engrave, make, exhibit, sell or offer to sell any indecent or lewd book, picture or any other thing, or shall throw from any house or window, water, offal or other matter, upon the sidewalks, shall be subject to a fine not exceeding one hundred dollars, or imprisonment not exceeding thirty days." He appealed to the Circuit Court, but his appeal was dismissed, whereupon he appealed to this Court upon the following exception: "That his Honor, the Circuit Judge, erred in dismissing the appeal upon the ground that sec. 619 of the general ordinances of the city of Charleston relate to more than one subject, and as such is in derogation of art. III., sec. 17, of the Constitution of the State, and is, therefore, void." The caption of art. III. is "Legislative Department;" sec. 17 thereof is as follows: "Every act or resolution having the force of law shall relate to but one subject, and that shall be expressed in the title." We fail to see wherein this provision has any application whatsoever to an ordinance of a municipal corporation.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.